DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " the group " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation " the safety device " in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 refers to claim 22 which is a dependent claim of claim 21.
Claim 22 is a system claim reciting the method claim 13 with unclear dependency.
Claim 23 has no dependency to any claim.
Claim 24 is a system claim reciting the method claim 13 and claim 22 with unclear dependency.
Claim 25 is a system claim reciting the method claim 13 and claim 22 with unclear dependency. Also recites claim 11 which has already been cancelled. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purpose, the examiner takes claims 21-25 as being dependent claims to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald (WO2006136783A1, hereinafter Groenewald, already record from IDS, refer to the incoming foreign reference) in view of Ricci (US 20180012091, hereinafter Ricci).
claim 13, Groenewald teaches a method of displaying secondary signal devices for a driver of a railway vehicle during a journey of the railway vehicle, the method comprising (See at least Groenewald: Page 5, lines 4-5): 
ascertaining a current vehicle position of the railway vehicle and determining an actual distance of the railway vehicle relative to a secondary signal device from the current vehicle position and a known signal position of the secondary signal device (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 4-10); and 
if the actual distance undershoots a predetermined actual warning distance of the railway vehicle from the secondary signal device, displaying to a driver of the railway vehicle a proximity of the railway vehicle relative to the secondary signal device (See at least Groenewald: Page 5, lines 4-10);…
Yet, Groenewald does not explicitly teach:
…wherein the secondary signal device ought to be observed by the driver, whereas a primary, safety-relevant and prioritized signal device must be observed by the driver.
However, in the same field of endeavor, Ricci teaches:
…wherein the secondary signal device ought to be observed by the driver, whereas a primary, safety-relevant and prioritized signal device must be observed by the driver (See at least Ricci: Para. 0114, 0125).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method of displaying secondary signal devices for a driver of a railway vehicle of Groenewald, to incorporate display observation, as taught by Ricci, for the benefit of increasing safety (see at least Ricci: Para. 0114, 0125).

Regarding claim 14, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
(See at least Groenewald: Page 5, lines 4-10); and/or
the actual warning distance is a predetermined physical actual warning distance representing a predetermined length of track still to be traveled by the railway vehicle up to the secondary signal device and/or a predetermined straight- line distance still to be bridged by the railway vehicle up to the secondary signal device (See at least Groenewald: Page 5, lines 4-10).

Regarding claim 16, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises using at least one or more of the following for determining the actual distance of the railway vehicle from the secondary signal device: (See at least Groenewald: Page 5, lines 4-13):
a currently traveled speed and/or average speed of the railway vehicle; 
a speed and/or average speed of the railway vehicle traveled in a determined recent period of time; and/or 
a speed and/or average speed of the railway vehicle likely traveled in a determined future period of time (See at least Groenewald: Page 5, lines 4-13).

Regarding claim 17, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
determining the current vehicle position of the railway vehicle by way of a location method; and/or 
 (See at least Groenewald: Page 4, lines 24-35).

Regarding claim 18, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises, during a journey of the railway vehicle, performing at least one or all of the following: 
displaying substantially all or only a selection of secondary signal devices; 
selecting the secondary signal devices according to a type and/or a location of the secondary signal devices; and/or 
enabling an individual configuration of a display behavior of the display method (See at least Groenewald: Page 5, lines 4-10).

Regarding claim 19, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises ascertaining a temporal and/or physical distance of the railway vehicle with respect to the secondary signal device in a safety device of the railway vehicle (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 4-10).

Regarding claim 20, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises: 

displaying the proximity of the railway vehicle with respect to the secondary signal device with an already present display device or a display device specific for the display method (See at least Groenewald: Page 5, lines 4-5).

Regarding claim 21, Groenewald in combination with Ricci teaches the display method according to claim 13. Ricci further teaches: 
the display method is configured to display only secondary signal devices; 
the display method is configured to additionally display primary signal devices (See at least Ricci: Para. 0114, 0125).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of displaying secondary signal devices for a driver of a railway vehicle of Groenewald, to incorporate display observation, as taught by Ricci, for the benefit of increasing safety (see at least Ricci: Para. 0114, 0125).
the safety device is an electrical and/or electronic safety device; and/or the safety device is a safety device configured to: 
carry out the method according to claim 13; 
execute the computer program according to claim 22; and/or 
contain the computer program product according to claim 22 (refer to the rejection of claim 13).

Regarding claim 22, Groenewald further teaches:
(See at least Groenewald: Page 4, lines 24-35; Page 5, lines 15-18).

Regarding claim 23, Groenewald further teaches:
The non-transitory computer program stored on a computer- readable data storage medium (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 15-18).

Regarding claim 24, Groenewald further teaches:
A computation unit or a processing device being a control apparatus or a control device for a railway vehicle, wherein the computation unit or processing device is configured to: 
carry out the method according to claim 13 under control of the computation unit or the processing device; 
execute the computer program according to claim 22 with the computation unit or the processing device; and/or 
contain on the computation unit or the processing device the computer program or computer program product according to claim 22 (refer to the rejection of claim 13).

Regarding claim 25, Groenewald further teaches:
carry out the method according to claim 13; 
execute the computer program or a computer program product according to claim 22; and/or 
contain the computation unit or processing device according to claim 11 (refer to the rejection of claim 13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Groenewald in view of Ricci as applied to claim 14 above, and further in view of Kim (US 20070091625, hereinafter Kim).
Regarding claim 15, Groenewald in combination with Ricci teaches the display method according to claim 14. 
Yet, Groenewald in combination with Ricci does not explicitly teach:
the predetermined temporal actual warning distance is a period selected from the group consisting of at least 45 s, at least 30 s, at least 20 s, at least 15 s, at least 10 s, at least 7.5 s, and at least 5 s; 
a temporal repetition rate of a display of the secondary signal device to the driver becomes smaller the closer the railway vehicle is located with respect to the secondary signal device.
However, in the same field of endeavor, Kim teaches:
the predetermined temporal actual warning distance is a period selected from the group consisting of at least 45 s, at least 30 s, at least 20 s, at least 15 s, at least 10 s, at least 7.5 s, and at least 5 s; 
a temporal repetition rate of a display of the secondary signal device to the driver becomes smaller the closer the railway vehicle is located with respect to the secondary signal device (See at least Kim: Para. 0059-0061).
It would have been obvious to one of ordinary skill in the art to include in the display method of Groenewald in combination with Ricci with warning for distance as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663